UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4733


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT LOPEZ WILLIAMS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00223-WO-1)


Submitted:   August 10, 2010             Decided:   September 10, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, Randall S. Galyon, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert      Lopez     Williams,     Jr.,       appeals    the     district

court’s order denying his motion to suppress the evidence seized

following a North Carolina police officer’s stop of Williams’s

vehicle    on   suspicion       that   Williams      violated   N.C.    Gen.     Stat.

§ 20-63(g) (2009), prohibiting the willful covering of any part

of a registration plate.           On appeal, Williams contends that the

district court erred in finding that the stop was reasonable.

We affirm.

            In reviewing the district court’s ruling on a motion

to suppress, we review the district court’s factual findings for

clear    error,   and     its   legal      determinations     de     novo.      United

States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008).                           The facts

are reviewed in the light most favorable to the prevailing party

below.     United States v. Jamison, 509 F.3d 623, 628 (4th Cir.

2007).     A vehicle stop constitutes a seizure within the meaning

of the Fourth Amendment, and is permissible if the officer has

probable    cause    to   believe      a   traffic     violation     has     occurred,

Whren v. United States, 517 U.S. 806, 809-10 (1996), or has a

reasonable suspicion of unlawful conduct, Terry v. Ohio, 392

U.S. 1, 20-22 (1968), regardless of the officer’s subjective

motivations, Whren, 517 U.S. at 810, 813-19.

            After reviewing the record, we hold that the district

court’s    denial    of    Williams’s       motion    to   suppress    was     not   in

                                            2
error.     Accordingly,      we   affirm   the     judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately     expressed        in     the    materials

before   the   court   and    argument     would    not   aid      the     decisional

process.

                                                                             AFFIRMED




                                       3